DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/28/2022 have been fully considered but they are not persuasive.

A – Applicant argues: 
B. ARGUMENTS
In claim 1, the phrase "A method comprising" has been amended to the phrase "A method for performing encryption or decryption in an apparatus, the method comprising".
Claims 1-14 are directed to statutory subject matter.

A – The Examiner respectfully disagrees: Applicant added an intended use statement to the pre-amble which does not limit the claim to a device / hardware. The 101 rejection is maintained.

Applicant’s arguments, see remarks, filed 03/28/2022, with respect to claims 1-14 have been fully considered and are persuasive.  The rejections (not maintained as shown above) of claims 1-14 has been withdrawn. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.  While the claims recite a series of steps or acts to be performed, a statutory “process under 35 U.S.C. 101 must (1) be tied to a particular machine, or (2) transform underlying subject matter (such as an article or material) to a different state or thing. See page 10 of In Re Bilski 88 USPQ2d 1385. The instant claims are neither positively tied to a particular machine that accomplishes the claimed method steps nor transform underlying subject matter, and therefore do not qualify as a statutory process. The method claim is broad enough that the claim could be completely performed mentally, verbally or without a machine nor is any transformation apparent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al., (US Publication No. 2017/0126395), hereinafter “Moon”, and further in view of Shrimpton et al., (US 2015/0349950), hereinafter “Shrimpton”.

Regarding claims 1 and 8, Moon discloses
generating one or more key tables based on a first seed value [Moon, paragraphs 46, 58, figures 3 and 5]; 
generating one or more secret values [Moon, paragraphs 46-58, The encryption unit 130 may encrypt a plain text data block by generating an encryption algorithm by repeatedly combining the key table generated by the key table generation unit 110 with a permutation function in a crossing manner, and using the generated encryption algorithm, the encryption unit 130 may repeatedly combine the key table with the permutation function in a crossing manner based on an Even-Mansour scheme as shown in Equation 1]; and 
performing the encryption or the decryption using the one or more secret values [Moon, paragraphs 46-58, The encryption unit 130 may encrypt a plain text data block by generating an encryption algorithm by repeatedly combining the key table generated by the key table generation unit 110 with a permutation function in a crossing manner, and using the generated encryption algorithm].

Moon does not specifically disclose, however Shrimpton teaches
a tweak value based on one or more tweak converters [Shrimpton, paragraph 14, a system for encryption and/or decryption includes two N-bit tweakable block ciphers] to which the one or more key tables are applied [Shrimpton, paragraphs 12 and 14, the system’s inputs also include one or more keys and a tweak value… the second N-character TBC can be constructed from randomly generated permutation look-up tables].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine a block cipher using a key table and combine with Moon’s system.

Regarding claims 2 and 9, Moon-Shrimpton further discloses
wherein the performing of the encryption or the decryption comprises performing the encryption or the decryption using a first operation based on input data and a first secret value among the one or more secret values, a permutation function based on a result value of the first operation, and a second operation based on a result value of the permutation function and the first secret value or a second secret value among the one or more secret values [Moon, paragraphs 46-58, The encryption unit 130 may encrypt a plain text data block by generating an encryption algorithm by repeatedly combining the key table generated by the key table generation unit 110 with a permutation function in a crossing manner, and using the generated encryption algorithm, by repeatedly combining the key table generated by the key table generation unit 110 with a permutation function in a crossing manner].

Regarding claims 3 and 10, Moon-Shrimpton further discloses
wherein the first operation is an exclusive OR (XOR) operation between the first secret value and the input data and the second operation is an XOR operation between the first secret value or the second secret value and the result value of the permutation function [Moon, paragraphs 69, figure 5].

Regarding claims 4 and 11, Moon-Shrimpton further discloses
wherein the permutation function is a non- cryptographic key-based permutation function [Moon, paragraph 23, may be one of a cryptographic key…].

Regarding claims 5 and 12, Moon-Shrimpton further discloses
wherein the permutation function is a cryptographic key-based permutation function [Moon, paragraph 23, may be… a counter value, and an initialization vector].

Regarding claims 6 and 13, Moon-Shrimpton further discloses
generating one or more key tables based on a second seed value [Moon, paragraphs 21-34, In the generating of the encryption algorithm, the encryption algorithm may be generated by repeatedly combining r+1 key tables, the r+1 key tables may be all different from each other, paragraphs 66-67, sub keys from seed key]; and 
generating a third secret value from the tweak value based on the one or more key tables generated based on the second seed value, wherein the performing of the encryption or the decryption uses the third secret value as a cryptographic key of the cryptographic key-based permutation function [Moon, paragraphs 21-34, In the generating of the encryption algorithm, the encryption algorithm may be generated by repeatedly combining r+1 key tables, the r+1 key tables may be all different from each other, paragraphs 66-67, sub keys from seed key].

Regarding claims 7 and 17, Moon-Shrimpton further discloses
wherein the generating of the one or more key tables comprises: determining a size of the one or more key tables based on security strength for the encryption or the decryption and a size of the tweak value [Moon, paragraphs 46-58, 75-78]; and 
generating the one or more key tables based on the determined size [Moon, paragraphs 46-58, 75-78, or may be determined depending on a required level of security].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GOODCHILD whose telephone number is (571)270-1589. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/William J. Goodchild/Primary Examiner, Art Unit 2433